DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 07/08/2021. Claims 1-8 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the number of bit errors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (e.g. claims 5-8)  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma et al (US2019/0042380 A1) and further in view of Zerbe et al (US2006/0188043 A1).
Claim 1: Das Sharma et al teach an error rate measuring apparatus comprising: a data transmission unit (e.g. item 610, fig. 6, fig. 8 or fig. 9 ) that transmits a test signal of a known pattern and a parameter value defined by a communication standard (e.g. [0049], [0056], [0060]) to a device under test (e.g. item 605); and a bit error measurement unit (e.g. item 610) that measures a bit error of a signal transmitted from the device under test (e.g. [0054]), wherein the data transmission unit sequentially changes the parameter value (e.g. stress signals) and transmits the parameter value to the device under test (e.g. first and second SKP ordered set [0119] or “varying types of stress signals may be sent within different testing link states” [0064]), the bit error measurement unit measures a bit error of a signal transmitted from the device under test corresponding to the parameter value (e.g. [0056]-[0059])
Not explicitly taught by Das Sharma et al is that the error rate measuring apparatus further comprises a discrimination unit that discriminates a parameter value at which the number of bit errors is the least in a measurement result of the bit error measurement unit, as an optimum value of emphasis of an output waveform of the device under test. However, the technique of recording or maintain a parameter at which the error rate is at its lowest was known in the art, before the effective filing date of the claimed invention, as disclosed by Zerbe et al (e.g. fig. 27 & fig. 28). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Das Sharma et al with the one disclosed by Zerbe et al in order to minimize propagations of errors.

As per claim 5, the claimed features are rejected similarly to claim 1 above.

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma et al and Zerbe et al  as applied to claim 1 above, and further in view of Hopgood et al (US2013/0067127).
Claim 2: Das Sharma et al and Zerbe et al teach the error rate measuring apparatus according to claim 1, wherein the communication standard is a PCI Express standard (e.g. [0020]- Das Sharama).
Not explicitly taught by Das Sharma et al and Zerbe et al is that the data transmission unit sequentially changes the parameter value by Preset or Cursor within a timeout time of Recovery Equalization Phase during link training for managing a state of a link and transmits the parameter value to the device under test. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Hopgood et al (e.g. [0024]-[0025]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Das Sharma et al and Zerbe et al with the one taught by Hopgood et al in order to obtain reliable transmission.

As per claim 6, the claimed features are rejected similarly to claim 2 above.

Allowable Subject Matter
Claims 3, 4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkatesan et al (US2019/0042507)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/24/2022